DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Preliminary Remark
	Claims 1-14 are canceled.
Claim 24 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (i.e., species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 18, 2019.
Claims 27 and 28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The rejection of claims 15-23, 25, 26, and 29-35 under 35 U.S.C. 103 as being unpatentable over Nordman et al. (US 2010/0261158 A1, published October 14, 2010) in view of Heller et al. (US 2010/0173792 A1, published July 8, 2010, priority July 7, 1994; IDS ref), made in the Office Action mailed on May 13, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on October 13, 2020 (now entered via RCE filed on November 13, 2020) have been carefully considered but they are not found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
With regard to claims 15, 16, and 32, Nordman et al. disclose a method of analyzing a single molecule (“present invention can provide a method for sequencing a plurality of target nucleic acid molecules, including … source points each having a single one of the target nucleic acid molecules and/or a single nucleic acid polymerizing enzyme molecules”, section [0014]), comprising the steps of:
providing a support comprising at least one individual sample spot thereon (“sample holder 110 is configured to support and confine the plurality of light-emitting analytes … a source point comprises a single nucleic acid 
contacting said support with a liquid medium comprising at least one single molecule to be analyzed, whereby a reaction space of liquid medium on said sample spot is formed (“the source points are localized or spatially constrained at different locations on sample holder 110 by immobilizing the single nucleic acid molecule or the single nucleic acid polymerizing enzyme in each source point at one of the locations”, section [0054]; “applications of nucleic acid sequencing, the sample fluid comprises a fluorophore solution …”, section [0055]); and 
individually analyzing said at least one single molecule of the plurality (“configured to hold a plurality of spatially separated and constrained source points … to detect light signals from the source points 210 separately and substantially simultaneously”, section [0056]), wherein the single molecule sample spot is illuminated by a light source providing an illuminated volume element, being an evanescent field generated by total internal reflection (“zero-waveguides … allowing the excitation light, which comes to the waveguides from the substrate side, to penetrate only a bottom portion …”, section [0057]; “light emitted from the source point can escape the hole … 
With regard to claim 17, the method is for sequencing a single nucleic acid molecule (“present teaching … comprises … high-throughput system and method for single-molecule analysis … in sequencing”, section [0009]; “single DNA molecule … in the analysis…”, section [0059], referencing Korlach’s teachings).
With regard to claim 19, the support is a planar surface (see Figure 1).
With regard to claim 22, the surface of the sample spot has bound thereto a nucleic acid synthesizing enzyme (“source points are localized or spatially constrained at different locations on sample holder 110 by immobilizing the single nucleic acid molecule or the single nucleic acid polymerizing enzyme in each source point at one of the locations.”, section [0054])
While Nordman et al. explicitly disclose an embodiment drawn to the support comprising electrodes for the purpose of stretching a target nucleic acid thereon, the artisans do not explicitly disclose the application of an electrical field across the reaction space to concentrated the target nucleic acids to the sample spots.
Therefore, Nordman et al. do not disclose that the support has an electrically conductive surface in the area between individual sample spots (claim 20), or that the sample spot is a metal selected from those recited in claims 21 and 29.

Nordman et al. do not explicitly disclose the sample spot and the distance between each spots (claims 18, and 33).
Nordman et al. do not explicitly disclose that the frequency of subsequences with a population of sequences is determined (claim 25) or that the population comprises at least 102, 103, 104 individual members (claims 26 and 30-31).
Heller et al. disclose a method of controlling nucleic acids to a desired location by electronic stringency control (ESC), which involves biasing of electric field generated on the desired locations via means of a surface coated with electrodes (“affecting hybridization reactions which is called electronic stringency control (ESC) …”, section [0033]; “[e]ach microscopic location contains an underlying working direct current (DC) micro-electrode supported by a substrate …to provide electrophoretic propulsion of binding and reactant entities to specific locations”, section [0040]).
Heller et al. explicitly disclose the application of the ESC for concentrating target nucleic acids to a micro-location for a polymerase extension reaction (Figure 17).

With regard to claims 23, 34, and 35, the electric field has a strength of 50V (see sections [0133], [0217], and [0237]).
With regard to claims 26, 30, and 31, Heller et al. explicitly discloses that concentrating of the DNAs to micro-location can be well over a million fold (section [0168]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nordman et al. with the teachings of Heller et al., thereby arriving at the claimed invention for the following reasons.
As discussed above, Nordman et al. already disclose a method of individually sequencing a plurality of target nucleic acid molecules on a substrate utilizing a wave-guided TIR.  In addition Nordman et al. also explicitly suggest that the target molecules are “enriched” to their reaction spots via use of attaching the nucleic acid molecules to a nanobead and delivering the nucleic acids to their reaction location (section [0063], for example).
While Nordman et al. were not explicit in stating all possible ways in which the desired nucleic acid molecules can be directed to the reaction location on which the sequencing reaction is commenced, said one of ordinary skill in the art would have 
That is, by combining the means of directing nucleic acid molecules as taught by Heller et al. to the method of Nordman et al., said one of ordinary skill in the art would have been able to manipulate the single nucleic acid molecules to their respective sequencing reaction locations as well as ascertaining that the sequencing primers bound thereto were stringent via means of ESC as taught by Heller et al.
In addition, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Combining the respective teachings of Nordman et al. with the teachings of Heller et al. would also have been well within the skill level of one of ordinary skill in the art as Nordman et al. also demonstrated incorporating electrodes onto their sequencing platform and applying an electric field based on DC current (see section [0068]), be it not for application of ESC assisted nucleic acid delivery.
KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

With regard to determining the frequency and/or distribution of subsequences with a population of sequences, Nordman et al. explicitly disclose applying their teachings for identifying mutations such as SNPs (“methods of the present disclosure may be employed in other applications for analysis of single molecules, such as but not limited to directed resequencing, SNP detection…”, section [0047]).  The determination of the frequency of SNPs in a sample read would have been required for determining a true SNP mutation over a sequencing mis-read.
Lastly, with regard to the size of the individual spot and the distance therebetween, such determination would have been well-within the purview of an ordinarily skilled artisan in the field of molecular diagnostics, routinely optimizing the density of a reaction substrate, allowing for higher throughput capability.
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:

Applicants state that while the surface of the metallic film in Figure 1 of Nordman appears to be planar, the figure should be, “interpreted within the context of the specification”, where the metallic film on a substrate provides a spatial confinement by the edged pattern forming cavities (page 7, Response).
This statement, while acknowledged, is unclear as to how it pertains to the rejection itself.
Applicants state that the claims have been amended to recite a preferred embodiment where a single reaction space is formed across the support on which the sample spots are located, wherein the reaction is carried in said single space reaction space (page 7, Response).
Applicants contend that while Nordman discloses wells (310) which are separate reaction spaces on a carrier (112), these “micro-location is a spatially confined volume” (page 8, Response) concluding that Nordman does not suggest or disclose a single reaction space formed across the support on which the sample spots are located (page 8, Response).
The argument has been carefully considered but has not been found persuasive.
Applicant’s argument appears to be directed to now the “preferred” embodiment represented by Figure 2 (reproduced below):

    PNG
    media_image1.png
    330
    809
    media_image1.png
    Greyscale

		Unfortunately, the examiner disagrees that the claims only capture this depicted embodiment.
Claim 15 recites that the method provides a planar support comprising at least one individual sample nano-spot thereon wherein this nanospot is at least partially made from an electrically conductive material, and that the support is contacted with a liquid medium, wherein a “reaction space” of liquid medium on the nanospot is formed, and that this reaction space is a “single reaction space which is formed across the support on which the sample spots are located, wherein the reaction is carried out in said single reaction space”.
All of these limitations are met by references of record, namely, by Nordman, for the following reasons.
Nordman discloses a system, wherein the device disclosed is represented in Figure 1 (reproduced below):


    PNG
    media_image2.png
    260
    995
    media_image2.png
    Greyscale

As applicants correctly point out, element 112, is the substrate, element 114 is the metallic film.  What should also be pointed out is that element 115 (sealer), together with element 116 (cover), creates a reaction space (118):
“sample holder 110 comprises a substrate 112 made of a material transparent to the excitation light from light source … A metallic film 114 is formed on a top surface of substrate 112 … further comprise a sealer 115 and a cover 116 … A space 118 is formed between the cover 116 and the substrate 112, which space serves as a sample chamber for holding sample fluid that supplies at least one of the constituents or reactants in each source point” (section [0055])

Therefore, contrary to Applicants’ assertion, the space created between the substrate 112, and the cover 115 is a singular space which spans across the entirety of the substrate 112, which properly meets the limitation imposed presently by the term, “single reaction space which is formed across the support on which the sample spots are located”.
The remaining question is whether Nordman teaches a planar support comprising at least one individual sample nano-spot, wherein the nanospot is at least partially made from an electrically conductive material.

On Figure 2, Nordman explicitly refers to the top view of the device disclosed by the artisans, wherein a plurality of source points 210 is shown (see below):

    PNG
    media_image3.png
    496
    537
    media_image3.png
    Greyscale
“the metallic film 114 on the top of the substrate 112 has etched patterns forming cavities for housing the plurality of source points to allow resolution by the optical assembly 130.” (section [0057])


    PNG
    media_image4.png
    386
    554
    media_image4.png
    Greyscale
Therefore, it is clear that each sour points can be considered a nanospot, wherein according to the cross-section of this device based on Figure 5, is made up of partial electrical material (see where the sides are made up of the metallic material 114, and the bottom is made of optical material 112).
And lastly, as shown in Figure 1 and reproduced above, there is a covering 116 which sits on top of two sealer ends 115 that creates a single common space shared between all of the nanospots, thus fully meeting the presently claimed limitation.
	As if the above discussions were not sufficient, Applicants own claim 15, prior to amendment, described their alternative configuration having the planar configuration of 30 as set forth in instant Figure 2, which is identical to that discussed 
	Therefore, for these reasons, Applicants’ arguments are not found persuasive and the rejection is maintained.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 28, 2021
/YJK/